FILED

UNITED STATES BANKRUPTCY COURT

   

 

 

 

 

 

 

 

EASTERN DISTRICT OF NORTH CAROLINA GEC 9 9 2019
Néw 6seJ DIVISION eTEPHANIE J. BUTLER, CLERK
US. BANKRUPTCY se
=) s RICT Nt
Fill in this information to identify your case: EASTERN DIST
— -. A —_—_—
Debtor 1: 25\ An \eeloac
FirstName Middle Name Last Name nf Check if this is anamended
Debtor 2: —
(Spouse,iffiling) FirstName Middle Name Last Name plan and list below the
sections of the plan that
Case Number: \4- O4Ys1(a-FT- DmMw have changed.
Utinown O, Por a,
CHAPTER 13 PLAN BND. T LA
Sa oe

Definitions: Definitions of several terms used in this Plan appear online at https://www.nceb.uscourts.gov/local-
forms under the heading “Chapter 13 Plan Definitions.” These definitions also are published in the
Administrative Guide to Practice and Procedure for the United States Bankruptcy Court for the
Eastern District of North Carolina.

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on
this form does not indicate that the option is appropriate in your circumstances. Plans that do not
comply with Local Rules and judicial rulings may not be confirmable.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if
the plan is confirmed. You should read this plan carefully and discuss it with your attorney if you

have an attorney in this bankruptcy case. If you do not have an attorney, you may wish to consult
one,

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
must file an objection to confirmation at least 7 days before the date set for the hearing on
confirmation, unless otherwise ordered by the United States Bankruptcy Court for the Eastern
District of North Carolina (“Court”). The Court may confirm this plan without further notice if no
objection to confirmation is filed. In addition, you may need to file a timely proof of claim in order
to be paid under any confirmed plan.

Only allowed claims will receive a distribution from the Trustee, and all payments made to creditors
by the Trustee shall be made in accordance with the Trustee’s customary distribution process.
When required, pre-confirmation adequate protection payments shall be paid in accordance with
Local Rule 3070-1(c). Unless otherwise ordered by the Court, creditors not entitled to adequate
protection payment will receive no disbursements from the Trustee until after the plan is
confirmed,

E.D.N.C. Local Form 113A (9.1.2019) Page 1 of 9
The following matters may be of particular importance to you. Debtor(s) must check one box on
each line of §§ 1.1, 1.2, and 1.3 below, to state whether or not the plan includes provisions related
to each item listed, \f an item is checked “Not Included,” or if neither box is checked, or if both

boxes are checked, the provision will not be effective, even if set out later in the plan.

 

1.1

Alimit on the amount of a secured claim, set out in Section 3.3, which
may resultin a secured claim being treated as only partially secured or
wholly unsecured. This could result in the secured creditor receiving
only partial payment, or no payment atall.

Q) Included

PX Notincluded

 

1.2

Avoidance of a judicial lien or nonpossessory, nonpurchase-money
security interest, set out in Section 3.5.

Mf Included

QO NotIncluded

 

1.3

 

Nonstandard provisions, set out in Part 8.

 

 

Qi included

DX] Notincluded

 

 

Plan Payments and Length of Plan

2.1

2.2

ae ae shall make regular payments to the Trustee as follows:
S er month for DW | 3G© _ months

[followed by $ 6 per month for 6 months.] (Insert additional lines if needed.)

Additional payments. (Check one.)

78{None. (if “None” is checked, the rest of this section need not be completed or reproduced).

CQ) The Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment. (insert additional rows,

if needed.)

 

 

2.3 The total amount of estimated payments to the Trustee is S$. "4, 3 74. 68

2.4 Adjustments to the Payment Schedule/Base Plan (Check one).

QO None.

K Confirmation of this plan shall not prevent an adjustment to the plan payment schedule or plan
base. The Trustee or the Debtor(s) may seek to modify the plan payment schedule and/or plan base
within 60 days after the governmental bar date to accommodate secured or priority claims treated in
Parts 3 or 4 of this Plan. This provision shall not preclude the Debtor or the Trustee from opposing

modification after confirmation on any other basis.

2.5 Applicable Commitment Period, Projected Disposable Income, and “Liquidation Test.”

The Applicable Commitment Period of the Debtor(s) is 3 (, months, and the projected disposable income
per month. The chapter 7

“liquidation value” of the estate of the Debtor(s), as referenced in 11 U.S.C. § 1325(a)(4), refers to the amount
that is estimated to be paid to holders of non-priority unsecured claims. In this case, this amount is
n/a

of the Debtor(s), as referred to in 11 U.S.C. § 1325(b)(1)(B), is $

E.D.N.C. Local Form 113A (9.1.2019)

Page 2 of 9

 
_ EERE reatment of Secured Claims

3.1

3.2

Lien Retention.
The holder of each allowed secured claim provided for below will retain the lien on the property
interest of the Debtor(s) or the estate until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the Debtor(s) under 11 U.S.C. § 1328.

Maintenance of Payments and Cure of Default (if any) (Check one.)
None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

Q The current contractual installment payments will be maintained on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed either by the Trustee (“Conduit”) or directly by the
Debtor(s), as specified below. Any arrearage listed for a claim below will be paid in full through
disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the
Court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
3002(c) will control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a timely filed proof of claim, the amounts stated below are controlling as
to the current installment payment and arrearage. If relief from the automatic stay is ordered as to any
item of collateral listed in this paragraph, then, unless otherwise ordered by the Court, all payments
under this paragraph as to that collateral will cease, and all secured claims based on that collateral will
no longer be paid by the plan.

 

 

“CreditorName 2) Collateral Current a ' Arrears Owed. ‘a Interest Rate
Pe eg ; Payment “| (ifany) :| On Arrearage
(including escrow) ’ (if applicable):
P— 4 4
o be disbursed by:
C1 trustee
QC] Debtor(s)

 

 

 

 

 

 

 

insert additional claims, as needed.
Q) Other. (Check all that apply and explain.) The Debtor(s):

(a) Odointend to seek a mortgage modification with respect to the following loan(s) listed above:

 

(b) O donot intend to seek mortgage loan modification of any of the mortgage loans listed above;

(c) Olintend to:

E.D.N.C. Local Form 113A (9.1.2019) Page 3 of 9
3.3 Request for Valuation of Security and Modification of Undersecured Claims. (Check one.)
None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

 

The remainder of this paragraph will be effective only if there is a check in the box
“Included” in Part 1, § 1.1, of this plan, above.

Requests for Valuation of Collateral and Modification of Undersecured Claims for Real Estate may not be accomplished
in this district in the absence of the filing and proper service of a motion and notice of motion specifically seeking such
relief and giving the affected creditor the opportunity to object to the motion and request a hearing. Note that a
separate motion must be brought if the collateral is real estate, but not if the collateral is personal property.

Q The Debtor(s) request that the Court determine the value of the collateral securing each of the claims

listed below. For each non-governmental secured claim listed below, the Debtor(s) propose to treat each

claim as secured in the amount set out in the column headed “Amount of Secured Claim.” For secured

claims of governmental units, unless otherwise ordered by the Court, the value of the collateral listed ina

proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary valuation amount

listed below. For each listed claim, the amount of the secured claim will be amortized and paid with interest at

the stated rate over the life of the plan. The portion of any allowed claim that exceeds the amount of the

secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a creditor's

secured claim is listed below as having no value, the creditor's entire claim will be treated as an unsecured

claim under Part 5 of this plan. Unless otherwise ordered by the Court, the amount of the creditor's total

claim listed on its proof of claim controls over any contrary amount listed in this paragraph. Secured

creditors entitled to pre-confirmation adequate protection payments will receive the same pursuant to

E.D.N.C, LBR 3070-1(c).

 

 

 

Creditor Name -Estimated Collateral Value of Amount of Amount of | Interest
Amount — Collateral Claims Sentor to Secured Rate
of Creditor’s ay Creditor’sClaim Claim :
Total Claim
$ $ $ $ ‘4

 

 

 

 

 

 

 

 

Insert additional claims, as needed
3.4 Claims Excluded from 11 U.S.C. § 506(a). (Check one.)
QO None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

The claims listed below:

(1) were incurred within 910 days before the petition date and are secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) (“910 Claims”),

(2) were incurred within 1 year of the petition date and are secured by a purchase money security
interest in any other thing of value (“1-Year Claims”), or

(3) are debts the Debtor(s) otherwise propose to pay in full (“Other Claims”).

These claims will be paid in full by the Trustee, with interest at the rate stated below. Unless otherwise
ordered by the Court, the amount of the creditor’s claim listed on its proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) will control over any contrary claim amount listed below.
In the absence of a timely filed proof of claim, the claim amount stated below is controlling.

E.D.N.C. Local Form 113A (9.1.2019) Page 4 of 9
Secured creditors entitled to pre-confirmation adequate protection payments will receive the same
pursuant to
E.D.N.C. LBR 3070-1(c).

 

 

 

 

 

Creditor Name: Collateral {if any) Amount of Claim || Interest oo Basis
pie asst kat r : aime “ti . " 1) Rate | (910 Claim/1-Year
io SRR ee ” Clalm/Other Clalm)]
S22 aly med

 

 

 

 

 

Insert additional claims, as needed.

35 Avoidance of Judicial Liens or Nonpossessory, Nonpurchase-Money Security Interests. (Check one.)
Q) None. if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

The remainder of this Section 3.5 will be effective only if there is a check in the box “Included” in Part 1,
§ 1.2, of this plan, above.

 

i The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed
below impair exemptions to which the Debtor(s) would have been entitled under 11 U.S.C. § 522(b),
and the Debtor(s) intend to avoid these liens, in whole or in part. The amount, if any, of the judicial
lien or security interest that is not avoided will be paid in full with interest at the Til! rate to the extent
allowed as a secured claim. The amount of the judicial lien or security interest that is avoided will be
treated as an unsecured claim under Part 5 of this plan to the extent allowed.

Procedure to be used for lien avoidance: Lien avoidance as described in this section may not be
accomplished in this district in the absence of the filing and proper service of a motion and notice of
motion specifically seeking such relief and giving the affected creditor the opportunity to object to the
motion and request a hearing.

 

Creditor Name Property Subject to Lien Type of Lien Total Claim Unsecured
(“ludicial” or Amount Secured Claim} Claim
“NPMSI") ;

 

Piste Macey 6 OMe fera E-\(O i NPmsi 6g on P’S,te05 £3,400
S $

Insert additional claims, as needed.

 

 

 

 

 

 

 

 

 

E.D.N.C. Local Form 113A (9.1.2019) Page 5 of 9
36 Surrender of Collateral. (Check one.)
None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced,

Q The Debtor(s) will surrender the collateral listed below that secures the creditor’s claim. Upon
confirmation of the plan, the automatic stay of 11 U.S.C. § 362(a) shall terminate as to the surrendered
collateral and any co-debtor stay of 11 U.S.C. § 1301 shall terminate in all respects. No claim fora deficiency
remaining due after the disposition of surrendered collateral will be allowed or paid unless the creditor timely
files a proof of claim and, within 180 days after confirmation of the plan, amends the claimas necessary to show
the remaining unsecured deficiency after the disposition of the surrendered collateral. Absent such timely filing and
amendment of a claim, or an order by the Court extending the 180-day filing deadline, the surrender of the
collateral shall be deemed in full satisfaction of the Debtor’s contractual obligation to the creditor.

 

  

‘|-Collateral.

 

 

 

 

 

 

Insert lines for additional creditors and collateral, as needed.

Treatment of Fees and Priority Claims

4.1 General Treatment: Unless otherwise indicated in this Part or in Part 8, Nonstandard Plan Provisions, the

Trustee’s fees and all allowed priority claims, will be paid in full without interest through Trustee
disbursements under the plan.

4.2 Trustee’s Fees: Trustee's fees are governed by statute and orders entered by the Court and may change

during the course of the case. The Trustee’s fees are estimated to b@% of amounts disbursed by the
Trustee under the plan and are estimated to total $

4.3 Debtor(s)’ Attorney’s Fees. (Check below, as appropriate.)

Q Debtor(s)’ attorney has agreed to accept as a base fee $ , of which $ was
paid prior to filing. The Debtor(s)’ attorney requests that the balance of $ be paid
through the plan.

Q) The Debtor(s)’ attorney intends to apply or has applied to the Court for compensation for services on
a “time and expense” basis, as provided in Local Rule 2016-1(a)(7). The attorney estimates that the

total amount of compensation that will be sought is $ , of which $ was paid
prior to filing. The Debtor(s)’ attorney requests that the estimated balance of $_ be paid through
the plan.

4.4 Domestic Support Obligations (“DSO’s”). (Check all that apply.)
HNone. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

Q All DSOs coming due post-petition will be paid directly by the Debtor(s) to the holder of the claim, and

wage garnishment may be utilized. The name and address of the holder of any DSO as defined in 11 U.S.C.

§ 101(14A) is as follows:
Name ofOsOClaimant == =S*s=C=~<“SSS |Add, Clty, State

 

 

 

 

 

E.D.N.C. Local Form 113A (9.1.2019) Page 6 of 9

 
Qs The following pre-petition arrearages owed to DSO claimants will be paid in full either by the Trustee
under the confirmed Plan OR directly by the Debtor(s) and wage garnishment may be utilized:
: Amount of Clain ‘UEOInt Case, Owed by. ; Ts a byTTUS

erent +|“Debtor-t:or Dabtor-2

  
 

 

 

     
 
 

    
   

   
 

 

 

 

 

 

 

 

 

Q The following pre-petition arrearages owed for DSO’s have been assigned or are owed to a
governmental unit. The Debtor(s) have proposed a 60 month plan, and propose to pay less than the

 

  
  

full amount of the claim pursuant to 11 U.S.C. § 1322(a)(4),
veditor Names Amount of Clalm to be pald through‘the - - | ifJoint. Case, Owed’ by.) 6"
Sat See Pld eee Shagabeor Ver Dabtor2

   
  

  

 

 

 

  
 

 

 

 

 

 

 

QO DSO claims will be treated as set forth in Part 8, Nonstandard Plan Provisions.

4.5 Priority Claims Other than Attorney’s Fees and Those Treated in Section 4.4

JX None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Q Section 507(a) priority claims, other than attorney’s fees and domestic support obligations are

 

 

estimat d to be as follows:

ane

  

it [sEstimated Claim Amount: 2

     

 

$

 

 

 

 

 

En nsecured Non-priority Claims

5.1

5.2

General Treatment. After confirmation of a plan, holders of allowed, non-priority unsecured claims that are
not specially classified in § 5.2 below, will receive a pro rata distribution with other holders of allowed, non-
priority unsecured claims from the higher of either the disposable income of the Debtor(s) over the applicable
commitment period or liquidation test (see paragraph 2.5). Payments will commence after payment to the
holders of allowed secured, arrearage, unsecured priority, administrative, specially classified unsecured
claims, and the Trustee’s fees.

Except as may be required by the “disposable income” or “liquidation” tests, or as may otherwise be
specifically set forth in this Plan, no specific distribution to general unsecured creditors is guaranteed under
this Plan, and the distribution to such creditors may change depending on the valuation of secured claims
(including arrears) and/or the amounts which will be paid to holders of priority unsecured claims under this
Plan, both of which may differ from the treatment set forth in Parts 3 and 4 of this Plan based on claims filed
by secured and priority creditors, or based on further orders of the Court.

Co-Debtor and Other Specially Classified Unsecured Claims. (Checkone.)

Q None. /f “None” is checked, the rest of Part 5 need not be completed or reproduced,

§fThe non-priority unsecured claims listed below are separately classified and, to the extent allowed, will be
treated as follows, provided the basis for separate classification is specifically stated; if no basis is stated,

then such claim will be deemed treated as an unsecured non-priority claim under § 5.1 above.
Ke i Ig for Separate Classification - ep —
fd rteatment "=

 

  
 
 

   

 

 

 

 

 

 

Insert additional claims or explanation, as needed.

 

E.D.N.C. Local Form 113A (9.1.2019) Page 7 of 9
Executory Contracts and Unexpired Leases

6.1

The executory contracts and unexpired leases listed below are to be treated as specified. All other
executory contracts and unexpired leases are rejected. Allowed claims arising from the rejection of
executory contracts or unexpired leases shall be treated as unsecured non-priority claims under Part 5
of this Plan, unless otherwise ordered by the Court. (Check one.)

al None. /f “None” is checked, the rest of Part 6 need not be completed or reproduced.

Q The executory contracts and unexpired leases listed below will be assumed (““A) or rejected (“R),
as specified below,

If assumed, post-petition installment payments on the claims listed below will be paid directly by the
Debtor(s) according to the terms of the underlying contract. Any pre-petition arrears listed on an assumed

executory contract/unexpired lease will be cured by payments disbursed by the trustee over the “Term
of Cure” indicated, with interest (if any) at the rate stated.

 

 

 

 

 

 

 

 

 

 

 

 

 

Insert additional leases or contracts, as needed.

Miscellaneous Provisions

7.1

7.2

Vesting of Property of the Bankruptcy Estate: (Check one.)
Property of the estate will vest in the Debtor(s) upon:
lan confirmation.
QO discharge.
Q other:

 

Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the
Court, regardless of when property of the estate vests in the Debtor(s), property not surrendered or delivered
to the Trustee (such as payments made to the Trustee under the Plan) shall remainin the possession and control
of the Debtor(s), and the Trustee shall have no liability arising out of, from, or related to such property or its

retention or use by the Debtor(s). The use of property by the Debtor(s) remains subject to the requirements of
11 U.S.C. § 363, all other provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

Rights of the Debtor(s) and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the
right of the Debtor(s) or Trustee to object to any claim.

Rights of the Debtor(s) and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan

shall not prejudice any rights the Trustee or Debtor(s) may have to bring actions to avoid liens, or to avoid
and recover transfers, under applicable law.

E.D.N.C. Local Form 113A (9.1.2019) Page 8 of 9

 
NonstandardPlan Provisions

8.1 Check“None” or List Nonstandard Plan Provisions.
None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

 

The remainder of this Part 8 will be effective only if there is a check in the box “Included” in Part 1, §
1.3, of this plan, above.

 

Under Bankruptcy Rule 3015(c), nonstandard plan provisions must be set forth below. A nonstandard provision is
a provision not otherwise included in this E.D.N.C. Local Form or deviating from it. Nonstandard provisions set
out elsewhere in this plan are ineffective. The following are the nonstandard provisions of this plan:

 

 

Insert additional lines, as needed.

No additional plan provisions may follow this line or precede Part 9: Siqnature({s), which follows.

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

 

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)’ signature(s) are
optio The attorney for the \ if any, must sign below.

 

 

 

 

X
 eabtndt of Debtdr 1 Signature of Debtor 2
Executed on: | 2 | C9 ee Ad\ 4 Executed on:
MM / 0D /YYYY MM/DD/YYYY

By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this
Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions
included in Part 8.

xX Date:
Signature of Attorney for Debtor(s) MM /DD/YYYY

 

 

If this documentis also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in
E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 8.

E.D.N.C. Local Form 113A (9.1.2019) Page 9 of 9
 

 

 

 

 

wie} OTE %00'°L LS°96€'ES O1N}eg aoue}dadsy IsSeIpPIW
daar ZT0z
wie} OT6 %00'L L0°889'v$ IXOES aouej}dasoy JseIPIW
MWg 2002
WIE}D Jed, T %00°Z 00°S89$ aunyuin4g du] jelsueuly ysulj UeDUEWY
(uue;D 2}ey Jsasa}u| wie} jesaze]]/0D aweN JOUpalD
JaYyIO/wIe]D Jea, jo junowy

-T/wile|> OT6) siseg

 

 

 

 

 

(€)90S 23NIe3S ISN TT Woy papnjoxg suulelD v°E

UB}d ET JaJdeyD UOWeNURUOD

JEOjasL C1S8AL

 
Tresia Treloar

Continuation Chapter 13 Plan
Part 5 Unsecured Non-priority Claims

19-04512-5-DMW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Estimated

Basis for Separate Amount of
Creditor Name Classification and Treatment Claim Interest
Auto Money Inc. of Dillon NC Unsecured non-priority $3,900.00 0%
Duke Energy c/o Bull City Financial Unsecured non-priority $234.41 0%
Carolina Payday Loans Unsecured non-priority $633.00 0%
FSNB Unsecured non-priority $1,238.00 0%
FSNB Unsecured non-prority $169.00 0%
JOEMC Unsecured non-priority $247.51 0%
John M. Romulus, DDS Unsecured non-prority $523.50 0%
National Care Credit Unsecured non-priority $121.00 0%
NC SECU Unsecured non-priority $221.00 0%
Santandar Consumer USA Unsecured non-priority $18,605.00 0%
Sprint Unsecured non-priority $1,499.65 0%
Tmobile Unsecured non-priority $1,194.88 0%
United Acceptance Corp Unsecured non-priority $3,817.00 0%
Ramona Vicosky Unsecured non-priority $600.00 0%
WEBBank/Fingerhut Unsecured non-priority $364.00 0%

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
NEW BERN DIVISION

IN RE: Case No: 19-04512-5-DMW
Tresia Ann Treloar Chapter 13

CERTIFICATE OF SERVICE
The undersigned, of 300 Weatherford Drive, Jacksonville, North Carolina 28540, certifies:

That on today’s date, | filed the foregoing AMENDED CHAPTER 13 PLAN with the Clerk of the Court and
have mailed the documents to the recipients listed below by first class mail.

| certify under penalty of perjury that the foregoing is true and correct.

This the 6" day of December, 2019.

OA

—

Tresia Ann Treloar
Pro-se

300 Weatherford Drive
Jacksonville, NC 28540

Recipients:

Joseph A. Bledsoe, III

Chapter 13 Trustee

PO Box 1618

New Bern, North Carolina 28563
Via First Class Mail

Attached Creditor List
Creditor List:

United State Bankruptcy Court
PO Box 791
Raleigh, NC 27602

FSNB
PO Box 33009
Fort Sill, OK 73503

Kinston Auto Mart
1711 W Vernon Ave
Kinston, NC 28504

Ramona Vicosky

c/o Independence Rentals Prop Mgmt
445 Western Blvd, Ste 1

Jacksonville, NC 28546

Santander Consumer USA
PO Box 961211
Fort Worth, TX 76161

US Dept of ED GLEL SI
PO Box 7860
Madison, WI 53707

' oF

American First Finance
PO Box 565848
Dallas, TX 75356

Bull City Financial Services
2609 N Duke Street Ste 500
Durham, NC 27704

JOEMC
259 Western Blvd
Jacksonville, NC 28546-5736

National Care Credit
1499 W 121° Ave No 300
Westminster, CO 80234

NC State Employees Credit Union
Attn Loan Servicing

PO Drawer 25279

Raleigh, NC 27611

Tmobile
PO Box 742596
Cincinnati, OH 45274-2596

WEBBANK Fingerhut
6250 Ridgewood Rd
Saint Cloud, MN 56303

AutoMoney Inc Dillon No 2
2375 N HWY 301
Dillon, SC 29536

Carolina Payday Loans
401 HWY, 301 North
Dillon, SC 29536

John M. Romulus, DDA
c/o Dynamic Dental
301 Dolphin Dr No1
Jacksonville, NC 28546

MidEast Acceptance

c/o William F. Hill, Attorney
PO Box 2517

Greenville, NC 27836

Sprint

KSOPHT0101-Z4300

63691 Sprint Parkway
Overland Park, KS 66251-4300

United Acceptance Inc
2400 Lake Park Dr SE, Ste 100
Smyrna, GA 30080
